Citation Nr: 1612823	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-24 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 25, 2012, for the award of a 40 percent disability rating for a bilateral hearing loss disability.

2.  Entitlement to a disability rating in excess of 40 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to August 1965.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the RO that increased the disability rating to 40 percent for service-connected bilateral hearing loss, effective September 25, 2012.  The Veteran timely appealed both for an increased disability rating and an earlier effective date.

In October 2009, the Veteran testified during a hearing before RO personnel.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran is retired; he has not alleged that his service-connected hearing loss disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record at this time, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.



REMAND

Records 

In an August 2008 rating action, a Decision Review Officer assigned an effective date of January 23, 1996, for the 20 percent disability rating for a bilateral hearing loss disability.

On September 25, 2012, the Veteran submitted a claim for an increased rating for impaired hearing.  At that time the Veteran reported receiving VA medical treatment at the Syracuse VAMC.  Pursuant to that claim, a 40 percent disability rating eventually was awarded for a bilateral hearing loss disability.

Pertinent to the Veteran's appeal for an earlier effective date for the assignment of a 40 percent disability rating, VA treatment records reveal that the Veteran had undergone audiometric testing on December 18, 2009, and on April 2, 2012.  However, the results of each audiometric testing are not included in the claims file; rather, one is referred to see "the tool bar and select Audiogram View."

The results of audiometric testing on December 18, 2009, and on April 2, 2012, should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Increased Rating

The Veteran contends that his service-connected bilateral hearing loss disability is more severe than currently rated, and warrants an increased disability rating.  Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected bilateral hearing loss disability in May 2013.  
Since then, the Veteran has described a worsening of the disability.  In August 2013, he stated that his ability to understand conversation had gotten worse and that he had become more reclusive.  In September 2013, the Veteran reportedly was told that his left ear canal was collapsed, which made it difficult to penetrate with a hearing aid unit.  In October 2013, the Veteran reported that a neighbor had entered his apartment because the Veteran had not heard a smoke alarm.  In February 2014, the Veteran indicated that, unless he looked directly at whomever he was conversing with, he understood less than ever.  He is competent to describe his symptoms and their effects on daily activities.

Given the Veteran's statements, the Board concludes that he should be afforded another VA examination to determine the nature and extent of his impaired hearing.

Moreover, an extra-schedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records-specifically, the results of audiometric testing at 1000, 2000 3000 and 4000 Hertz on December 18, 2009, and on April 2, 2012; and associate them with the Veteran's claims file.

Please note that VA treatment records indicate that the results of audiometric testing are on a toolbar under "Audiogram View."  The Board cannot access these records.  If the AOJ also cannot access the results and upload them to VBMS or Virtual VA, contact the Syracuse VAMC directly in order to obtain copies of the December 2009 and April 2012 audiometric testing; and associate them with the Veteran's electronic claims file.

2.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be available to the examiner, and the examination report should note review of the file.  

Pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should provide information as to the impact of the service-connected bilateral hearing loss disability on the Veteran's daily activities.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  The claim for an increased disability rating for a bilateral hearing loss disability should consider whether referral for extraschedular consideration is warranted pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




